United States Court of Appeals
                        For the First Circuit


No. 16-1414



   MATTHEW POLLACK, individually and as next friend of B.P.;
     JANE QUIRION, individually and as next friend of B.P.,

                        Plaintiffs, Appellants,

                                    v.

                       REGIONAL SCHOOL UNIT 75,

                         Defendant, Appellee,

 KELLY ALLEN; TANJI JOHNSTON; PATRICK MOORE; BRADLEY V. SMITH,

                               Defendants.



                              ERRATA SHEET


     The opinion of this Court issued on October 4, 2016, is
amended as follows:

     On page 2, line 17, replace "education" with "educational"